UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported):August 18, 2009 TrustCo Bank Corp NY (Exact name of registrant as specified in its charter) NEW YORK 0-10592 14-1630287 State or Other Jurisdiction of Incorporation or Organization Commission File No. I.R.S. Employer Identification Number 5 SARNOWSKI DRIVE, GLENVILLE, NEW YORK 12302 (Address of principal executive offices) (518) 377-3311 (Registrant’s Telephone Number, Including Area Code) NOT APPLICABLE (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) -1- TrustCo Bank Corp NY Item 5.02. Departures of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On August 18, 2009, the Board of Directors of TrustCo appointed Dennis De Gennaro as a new director.Mr. De Gennaro was also appointed to the audit, compensation and nominating and corporate governance committees of the board. Mr. De Gennaro is the President and Chief Executive Officer of Camelot Associates Corporation, Schenectady, New York, a developer of residential housing and light commercial properties. TrustCo has hired Camelot Associates Corporation for various construction projects.The total amount of such contracts, including payments to subcontractors, was approximately $600 thousand for 2009. Attached is a copy of the press release labeled as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits (c) Exhibits Reg S-K Exhibit No. Description Press release dated August 18, 2009 announcing the appointment of a new director. -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: August 18, 2009 TrustCo Bank Corp NY (Registrant) By: /s/ Robert T. Cushing Robert T. Cushing Executive Vice President and Chief Financial Officer -3- Exhibits Index The following exhibits are filed herewith: Reg S-K Exhibit No. Description Page Press release dated August 18, 2009 announcing the appointment of a new director. 5 – 6 -4-
